Title: From Benjamin Franklin to John Adams, 22 October 1781
From: Franklin, Benjamin
To: Adams, John


Sir,
Passy Octr 22. 1781
I have written to Messrs. Fizeau & Grand impow’ring them to draw on me at 30 Days sight for the Sums you may want from time to time to discharge the Acceptances of which you have given me Notice.
The Queen was this Day happyly delivered of a Prince, which occasions great Joy.
Inclos’d I send you Copies of more Letters relating to the Ship South Carolina. Please to inform me whether the Ships she was to have taken under Convoy are sail’d or still at Amsterdam.
With great Respect I have the honour to be, Sir, Your Excellency’s Most obedient, and most humble Servant
B Franklin
 
Addressed: To his Excellency / John Adams Esqr / Minister Plenipotentiary from / the United States of America / Amsterdam
Endorsed: Dr. Franklins Letter Oct. 22. ans. 27. 1781
